Title: From John Quincy Adams to Abigail Smith Adams, 30 March 1814
From: Adams, John Quincy
To: Adams, Abigail Smith


N. 57
St: Petersburg 30. March 1814.

Since I wrote you last, 1. February I have had no opportunity of putting a Letter even on its way, to reach you, when it should please Heaven. The ordinary intercourse between this Country and England by the way of Gothenburg has been suspended from the 24th: of December untill this day, by the freezing of the Harbours, and there are now 22 Mails due, from London—The same Cause has prevented Travellers from hence going in that direction, and I now write you without any immediate prospect of a conveyance for my Letter, but in adherence to the Rule of suffering no Month to pass, without renewing at last this token of my affection and duty.
Your letter of 14 July 1813 is still the last date that I have received from Quincy, or from any part of the United States, but by the means of Newspapers, we have some very recent Accounts from America—By private Letters too from England, which have found their way through Holland, and by others from Holland, we have learnt, the acceptance by the President of the United States, of the proposal made by the British Government to treat for Peace at Gothenburg, and the appointment of four American Commissioners for the Negotiation—I am informed that a Mr Strong has arrived in England, charged with Dispatches for the two of the Commissioners now in Europe, and that he was proceeding as speedily as possible to Gothenburg, for which place he has the appointment of Consul—But I have not heard from Mr Strong himself, and Gothenburg will probably be still for weeks to come be inaccessible on the Water side—Mr Bayard I trust will receive the dispatches in Holland, and from thence may communicate them to me.
I feel an inclination almost irresistible, to give my father the whole budget of my feelings, and opinions, upon this new effort to reconcile two Countries which seem incapable of living either at Peace or at War with each other. But mindful of an admonition in one of his last Letters, I must reserve my thoughts, untill they can be imparted without restraint, in the freedom of direct conversation—I may simply add that I expect to have this pleasure before the close of the year—Whatever may be the issue of the intended conferences at Gothenburg, I hope and believe they will not span out beyond the bounds of the ensuing Summer, and at all Events I conclude it is not the Presiden’ts intention that I should return to this place—If left to my own option I certainly shall not—After five Winters passed at St: Petersburg, I have no wish to try in my own person, or to expose my family to the experience of this Climate any longer—There is not at present nor is there likely to be in future any object of public concernment, which could occupy me here in a manner satisfactory to myself or useful to my Country—Many other Considerations will combine to draw me home, and if the Negotiation at Gothenburg terminates as I have every reason to believe it will, I flatter myself that it will be the means of restoring us to our friends and Country before the next New-Years day.
 We are given to understand that Mr Gallatin is not included in the new Commission, which to me is a subject of regret—Before his arrival here my personal acquaintance with him was so slight that I could scarcely say I knew him, otherwise than as a Public Man—From the Relations in which we were placed together here, his character and especially his Talents gained ground upon my opinion—His desire to accomplish the Peace was sincere and ardent. I had several opportunities of observing his quickness of Understanding, his Sagacity & Penetration and the soundness of his Judgment—I should have relied very much upon him had the Negotiations taken any serious affect, and shall be sorry not to have the benefit of his Assistance in that of which the Prospect is before us. Of the two new Colleagues said to be joined with us at present, I know Mr Clay, by having served with him, one Session, in the Senate; and Mr Russell by a frequent and very agreeable Correspondence, with him, while he was Chargé d’Affairs in France and in England—With what feelings, dispositions, or Instructions those Gentlemen will come, I can only infer from their Sentiments as they have been heretofore made public, and from conjecture.—Of the three former Commissioners, I should probably have been the first to stop in the career of concession to secure the main object of the Mission—The new Comers, if they have had no change in their Opinions, since I had last an opportunity of knowing them, will be of sterner stuff, than myself.
From the continual chain of unexpected and unexampled success, which has been attending the British Cause both in Arms, and in Negotiation from the hour that their War with us commenced, we have any thing to anticipate but a spirit of concession in them. They have little to boast of in the progress of their War with us hitherto, but the chances of War have all turned up prizes to them every where else. France after having been twenty Years the Dictatress of Europe has now in the course of two Campaigns been brought completely at the feet of those Enemies whom she had so often vanquished and so long oppressed—Six weeks ago, an allied army of at least three hundred thousand men was within two days easy march of Paris, and by the latest accounts received from thence, was again within the same distance, or nearer—In the interval they had met with some opposition which occasioned a momentary check upon their Operations, and a short retreat to concentrate their forces. There is little reason to doubt that they are at this moment in possession of Paris, and that the Empire of Napoleon is in the Paradise of Fools.—While the Allies were in the Heart of France, a Negotiation, as hypocritical, and fallacious as the Congress of Prague, was affected to be opened at Chatillon, without any intention perhaps on any side, certainly not on the side of the Allies that it should result in a Peace—Their object, is in giving Peace to France, to make her at the same time a present of the Bourbons, but even in the extremity to which France is reduced there have been very few and trifling manifestations of a disposition in any part of her People to receive them.
As I am in daily expectation of receiving the order to repair to Gothenburg, I may possibly be there as soon as this Letter; or be obliged to take it on there with me.—It is now of the whole Year the worst time for undertaking the Journey, and the passage of the Gulph between this and Sweden, will probably for some weeks be impracticable—It is however very doubtful whether I shall be able to go before the breaking up of the Ice; in which case I shall endeavour to get a passage directly by Water—But the Navigation from hence is very seldom open before the first of June.
The family are all in tolerable health—My wife has enjoyed hers better this Winter, than at any period before since we have been in this Country—Charles’s lungs were not made for a Russian Climate; he has had every Winter long and obstinate Coughs which alarm and distress us—He is not yet free from one which has been hanging about him these two Months—But it is so much abated that we hope it will shortly vanish altogether. I enclose Letters from him to you, and to his brothers—He continues at School where he learns to write, and something of the Russian Language—This last acquisition will perhaps never be of much use to him, but every language learnt gives facilities for learning others—Mrs Smith made you a Great Grand Mother, on Saturday the 19th: of this Month—She has a daughter, and both of them are perfectly well.
With my best Duty to my Father, affectionate Remembrances to my other friends with and near you, and my Blessing to my Boys, I remain ever faithfully yours
A.